Citation Nr: 1008855	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral hearing 
loss.  

2.  The Veteran was exposed to loud noise without hearing 
protection during service because while stationed in the 
United States, he was a tank crewman aboard a M-60 A1 for 
about 15 months and while stationed in the Republic of 
Vietnam, he was a gunner aboard personnel carriers, where he 
used an M-60 machine gun.

3.  No hearing loss injury or disease was incurred during 
service nor can it be presumed.  

4.  The Veteran's current hearing loss disability is not 
related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the June 2007 VA compensation and pension (C&P) audiology 
exam, the Veteran's speech recognition scores were 100 
percent for the right ear and 96 percent for the left ear.  
The puretone threshold test results for each ear were as 
follows:  
 

Right Ear
Left Ear
500 Hz
50
20
1000 Hz
45
30
2000 Hz
40
40
3000 Hz
55
45
4000 Hz
60
60

Since there is a score of at least 40 decibels in each ear in 
at least one of those frequencies, the Veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  Thus, the first element of service connection is 
met on this record.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred during service - 
the Veteran reports that he was exposed without hearing 
protection to loud noises during his active military service.  
While stationed in the United States, he was a tank crewman 
aboard a M-60 A1 for about 15 months and while stationed in 
the Republic of Vietnam, he was a gunner aboard personnel 
carriers, where he used an M-60 machine gun.

His DD Form 214 shows that he was an armor crewman, which is 
consistent with the Veteran's claims of exposure to loud 
noise on a tank.  Lay evidence can be provided by a person 
who has no specialized education, training, or experience, 
but who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).   The Board finds that the Veteran 
is competent to describe the types of noise to which he was 
exposed during service and also finds that his evidence in 
this regard is credible.  

But the record does not show that a hearing loss disability 
was manifest during service.  The Veteran was treated for 
other complaints during active service, but his service 
medical records show no complaints of, or treatment for, 
hearing loss.  On his October 1968 report of medical history, 
for both the prompt for "hearing loss" and "ear, nose or 
throat trouble," the Veteran indicated that he had never had 
those problems.  The Veteran's puretone threshold test 
results on his separation examination did not meet the 
criteria for a disability of hearing loss.  Thus, 
notwithstanding the noise exposure he experienced during 
service, the record does not establish that his hearing loss 
disability was manifest during service.  

But a Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a Veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Inservice incurrence of a hearing loss disability can be 
established by using the presumption provisions of 38 C.F.R. 
§§ 3.307 and 3.309. Those regulations provide that even if it 
is not otherwise established that a hearing loss was incurred 
in service, if the disability is manifested to a compensable 
degree of 10 percent or more within one year following 
service, inservice incurrence or aggravation will be 
established.  

No evidence in the record shows that the Veteran's hearing 
loss disability was manifested so soon after discharge.  The 
Veteran did not present any medical evidence about the onset 
of his hearing loss disability.  The earliest post-service 
audiology test results are from November 2000, which is more 
than 30 years after  the Veteran's 1968 discharge from 
service.  As a result, the special rules governing the 
presumption of inservice incurrence do not establish that the 
Veteran incurred his hearing loss disability during service.  

Nor is the Veteran alleging a particular inservice combat 
injury on the basis of his word.  See 38 U.S.C.A. § 1154(b) 
(lay evidence compatible with conditions of service can 
establish an inservice combat injury).  Although he 
attributes some of his noise exposure to combat in Vietnam 
(and in the alternative, while he was in the United States), 
his claim is based on the cumulative effect of noise while he 
was in Vietnam, whether he was directly engaged in combat 
with the enemy at the time of the noise or not.  Since his 
claim is not really one for an inservice combat injury, the 
special combat injury provisions do not establish an 
inservice combat injury.  

Moreover, the Board has found that his description of the 
noise he heard is credible.  But merely because he was 
exposed to loud noise during service does not necessarily 
mean he incurred an injury of hearing loss during service.  
And while a lay person is competent to describe noise that he 
has heard, the determination that exposure to that noise 
caused an injury is beyond the competence of a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  

In any event, the inservice injury is established only if it 
is not rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  And the only medical 
evidence on this point is to the contrary-that is, that it 
is not likely that his current hearing loss is related to 
service.  June 2007 C&P Audio Examination.  Thus, inservice 
incurrence of an injury is not established by the special 
combat injury regulation.  

A medical professional can determine that on the basis of a 
pattern of hearing loss and a history of noise exposure 
supported by the Veteran's service records, a Veteran's 
current hearing loss must have been incurred during service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993) (if hearing loss 
doesn't meet disability standards at discharge or during 
presumptive period, service connection may be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the Veteran's service); Peters v. Brown, 
6 Vet App 540 (1994) (statements by combat Veteran's peers of 
audio conditions that were consistent with available service 
records can establish inservice injury).  

No medical professional has made such a connection here.  The 
Veteran submitted February 2007 audiological test results 
from a private examiner, but no opinion was given as to 
whether the Veteran's hearing loss disability was incurred in 
service. 

The Veteran was given a VA C&P audiology examination in 
June 2007.  The audiologist reviewed the Veteran's claims 
file, took an audiological history, and made clinical 
findings.  She noted that the Veteran's hearing both upon 
entrance and upon discharge were within normal limits.  She 
also determined that the threshold shift between entrance and 
separation was not a significant threshold shift. As a 
result, she determined that it was not likely that the 
current hearing loss was related to military service.  

The clinical data from the induction and discharge 
examinations, when adjusted appropriately, support the C&P 
examiner's conclusion.  Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association ("ASA").  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO- 
ANSI").  Thus ASA standards from the Veteran's induction 
examination must be converted to ISO-ANSI standards by adding 
15 dB to the 500 Hz value, 10 dB for values from 1000 to 3000 
Hz, and 5 dB to the 4000 Hz value.  Using that conversion 
process, the Veteran's ASA data from his induction exam has 
been converted as follows (with ISO-ANSI standards 
represented by the figures on the right in each column in 
parentheses):  

June 1966 Induction Puretone Thresholds 

500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
 5  (20)
-5  (5)
-5  (5)
-5  (0)
Left
-5  (10) 
-5  (5)
 0  (10)
 5  (10)


Since his discharge examination was conducted in 
October 1968, which is after November 1, 1967, the following 
data in the discharge examination does not need to be 
converted:  
October 1968 Discharge Puretone Thresholds

500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
   5
   5
   5
   10
Left
   5
   5
   5
   15

Thus, when the induction data is adjusted to reflect the same 
standards as used at the separation examination, only the 
threshold at 4000 Hz declined during service, and only by 5 
decibels for the left ear and 10 decibels for the right ear.  

The only evidence in the record to support inservice 
incurrence of the Veteran's hearing loss disability is his 
statement in the March 2008 substantive appeal that his 
inservice noise exposure was adequate to initiate hearing 
loss.  Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   But a lay person can not provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. at 495.  Thus, 
the Veteran is competent to describe when his symptoms began 
or how he experienced them, but he is not competent to say 
that his disability of bilateral hearing loss had its onset 
during service.  Thus, the Board assigns little weight to his 
assertion that his hearing loss was initiated during service.  

Since the evidence does not establish that the bilateral 
hearing loss disability was incurred during service, the 
second requirement for service connection has not been shown 
on this record.  Moreover, the third requirement for service 
connection has not been established.  

The record contains no competent evidence that the Veteran's 
current bilateral hearing loss disability is related to his 
active military service.  The November 2000 audiology report 
by the Veteran's private examiner does not contain an opinion 
as to the etiology of the Veteran's bilateral hearing loss.  
And as noted above, the June 2007 C&P examiner concluded that 
it was not likely that the current hearing loss was related 
to military service.  

The Veteran submitted statements to establish a connection 
between his current hearing loss and his military service.  
See January 2007 Claim (I contend that my bilateral hearing 
loss is secondary to unprotected noise exposure while 
performing my military duties in Vietnam as a crewman in 
personnel carriers . . . I manned the M-60 machine gun); 
September 2007 Notice of Disagreement (I contend that my 
hearing loss is secondary to my military service as a tank 
crewman aboard the M-60 A1 for about 15 months.  When I went 
to Vietnam, I was assigned as a gunner (M-60 Machine Gun) 
aboard Personnel Carriers.  Each one of these experiences is 
a heavy noise environment capable of auditory disabling 
results).  But as discussed above, a lay person is not 
competent to provide an opinion that requires medical 
knowledge.  Espiritu,  2 Vet. App. at 495.  Notwithstanding 
the Veteran's sincere belief as to what caused his current 
hearing loss, since the law provides that he is not competent 
to provide an etiology opinion as evidence, the Board assigns 
no weight to those statements.  

The Veteran also submitted references to discussions in 
medical journals and the Internet that describe how hearing 
loss can result from prolonged exposure to loud noise.  To 
the extent that the Veteran is attempting to extrapolate from 
this medical literature that his inservice noise exposure 
caused his particular hearing loss disability, such 
extrapolation constitutes nothing more than a medical opinion 
by a lay person.  The education, training or experience that 
qualifies a medical professional to offer medical diagnoses, 
statements, or opinions is not obtained merely by a lay 
person reading medical journals.  38 C.F.R. § 3.159(a)(1) 
(definition of competent medical evidence).  

In sum, the Veteran has a current bilateral hearing loss 
disability and he was exposed to loud noise during service.  
But since there is no competent evidence to establish either 
inservice injury or a relationship between the current 
disability and his military service, service connection is 
not warranted.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But when, as here, 
the evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2007 letter describing the evidence needed to 
support the Veteran's claim was timely mailed well before the 
August 2007 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award for 
service connection.  Thus, VA satisfied its notice duty here. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining the Veteran's service treatment records and by 
conducting a VA C&P audiology examination.  

The Veteran argues that the June 2007 C&P exam was inadequate 
because the procedures set forth in Training Letter 09-05 
(August 5, 2009) were not followed.  January 2010 Informal 
Hearing Presentation.  The Board finds that the June 2007 C&P 
examination report is adequate.  The audiologist reviewed the 
claims folder, including the service treatment records 
because she specifically referred to the data on the 
Veteran's induction and discharge examination reports.  She 
conducted audiological tests and provided her clinical data 
in the report.  She recorded the audiological history 
provided by the Veteran that was relevant to his service 
connection claim for a hearing loss disability.  And she not 
only provided a nexus opinion but she provided the rationale 
supporting her conclusion.  

The Veteran's representative asserts that the C&P examiner 
did not address the significance of prior audiographical 
findings in the November 2000 report by the Veteran's private 
examiner.  January 2009 Statement of Accredited 
Representative in Appealed Case.  There was no need to 
clarify anything concerning that report because it was silent 
as to the inservice incurrence of the hearing loss disability 
as well as to whether the Veteran's current disability is 
related to service.  As to the issue whether the Veteran had 
a current disability, the C&P examination report was 
consistent with the private examiner's report.  Since there 
was no evidence of record that was unclear vis-à-vis the 
private examiner's report, the C&P examiner did not have a 
duty to discuss that evidence.  

The Veteran's representative also asserts that the C&P 
examiner made a misstatement that there was no hearing 
threshold shift in service.  January 2009 Statement of 
Accredited Representative in Appealed Case.  She made no such 
error.  She noted that both the induction and discharge 
examination reports showed that the Veteran's hearing acuity 
was within normal limits.  She then went on to make a 
determination that there was no significant threshold shift 
present.  That statement indicates that she was aware of the 
shift in threshold levels and using her medical training and 
experience, she evaluated the degree of the shift in 
threshold measurements (which were set forth above in 
tables).  Since she is a state-licensed audiologist, she has 
the education and training to make such a medical 
determination.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  

The Veteran's representative also argues that the basis of 
the C&P examiner's opinion was that there would be no hearing 
loss since the separation examination was normal.  The 
representative points out that it is a well-known medical 
theory that hearing loss can occur after initial trauma.  
January 2009 Statement of Accredited Representative in 
Appealed Case (citing Internet cites).  But once again, the 
C&P examiner did not base her opinion on the data found in 
the discharge examination.  Rather, as discussed above, she 
found that the threshold shift between induction and 
discharge was not significant so that it was not likely that 
the Veteran's current hearing loss disability (determined in 
her clinical findings) was related to military service.  The 
Board finds that her report was based on comparing the 
pattern of hearing loss in three examinations-induction, 
discharge, and current-to reach her medical etiology 
opinion.  Since the United States Court of Appeals for 
Veterans Claims has determined that a medical professional 
can determine that hearing loss was incurred during service 
based on the patterns of a particular Veteran's inservice and 
post-service hearing loss (see Hensley v. Brown, 5 Vet. App. 
155 (1993)), it logically follows that a medical professional 
can look at those same patterns and determine that in a 
particular Veteran's case, there is no relationship between 
the current hearing loss and events during military service.  

The Board notes that the failure to obtain information from 
the Veteran about the impact of hearing impairment on the 
Veteran's usual occupation and daily activities can, in some 
instances, render a C&P examination inadequate.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  That information is 
needed so that a determination can be made whether an 
extraschedular rating under 38 C.F.R. § 3.321(b) is 
warranted.  Id.  But in this case, since service connection 
has been denied, any issues pertaining to the implementation 
of an award of service connection have been rendered moot, 
making all errors with respect to those issues harmless.  

The Board finds that with respect to the June 2007 C&P 
audiology examination, a competent medical professional 
provided an etiological opinion based on a review of the 
claims folder (including service treatment records), her 
clinical findings, and the history of noise exposure provided 
by the Veteran.  As a result, the Board finds that the 
examination report is adequate.  And while the examiner 
failed to discuss the effects of the Veteran's hearing loss 
disability on his usual occupation and daily activities, the 
Veteran was not prejudiced by that error.  As a result, VA 
has no duty to provide the Veteran with another examination.  

Finally, the Veteran wants the examiner to supplement her 
opinion by explaining exactly how many decibels of noise are 
produced by each of the guns he used during service and why 
exposure to that much noise did not result in his current 
hearing disability.  March 2008 Substantive Appeal.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Here, the Board finds no such additional 
opinion is necessary.  The Veteran described his inservice 
exposure to noise both in the January 2007 claim and at the 
C&P examination itself.  The examination report reflects that 
the examiner was aware of the Veteran's descriptions and she 
provided a clear medical opinion.  There is nothing on the 
face of her report to show that she was not competent to 
evaluate the noise described by the Veteran. Since her report 
provided the medical evidence necessary to decide this 
appeal, no additional report is required.   



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


